     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 1 of 15



 1

 2

 3

 4

 5

 6

 7   [Submitting Counsel on Signature Page]
 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE: JUUL LABS, INC., MARKETING,                  Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
12   LIABILITY LITIGATION                                JOINT CASE MANAGEMENT
                                                         CONFERENCE STATEMENT AND
13                                                       PROPOSED AGENDA
14   This Document Relates to:
15   ALL ACTIONS
16

17          Pursuant to Civil Local Rule 16-10(d) and the Court’s November 20, 2020 Minute Order

18   (ECF No. 1156), counsel for Defendants Juul Labs, Inc. (“JLI”), Altria,1 Director Defendants,2 E-

19   Liquid Defendants,3 Retailer Defendants,4 and Distributor Defendants5 (collectively

20   “Defendants”), and Plaintiffs’ Co-Lead Counsel (“Plaintiffs”) (collectively referred to herein as

21
     1
      “Altria” refers to Altria Group, Inc., and the Altria-affiliated entities named in Plaintiffs’
22   Consolidated Class Action Complaint and Consolidated Master Complaint (collectively,
23   “Complaints”), see ECF Nos. 387, 388.
     2
      “Director Defendants” refers to Messrs. James Monsees, Adam Bowen, Nicholas Pritzker,
24   Hoyoung Huh, and Riaz Valani.
     3
25    “E-Liquid Defendants” refers to Mother Murphy’s Labs, Inc., Alternative Ingredients, Inc.,
     Tobacco Technology, Inc., and Eliquitech, Inc.
26   4
      “Retailer Defendants” refers to Chevron Corporation, Circle K Stores, Inc., Speedway LLC, 7-
27   Eleven, Inc., Walmart, and Walgreen Co.
     5
      “Distributor Defendants” refers to McLane Company, Inc., Eby-Brown Company, LLC, and
28   Core-Mark Holding Company, Inc.
                                                                       JOINT CASE MANAGEMENT
                                                1                       CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 2 of 15



 1   the “Parties”) respectfully provide this Joint Case Management Statement in advance of the
 2   Further Case Management Conference scheduled for December 18, 2020.
 3    I. PARTICIPANT INFORMATION
 4          The conference will proceed via Zoom, and the Parties will not appear in person. Anyone
 5   who wishes to attend the conference must log in using the information available at:
 6   https://www.cand.uscourts.gov/judges/orrick-william-h-who/.
 7    II. ISSUES TO BE DISCUSSED BELOW AND PROPOSED AGENDA
 8          1. Status of Case Filings and Dismissals
 9          2. Case Management Matters
10          3. Rule 26(f) Report
11          4. Discovery Status
12          5. ADR Status
13    III. STATUS OF CASE FILINGS AND DISMISSALS
14          As of December 16, 2020, 1459 cases are pending in this MDL, naming 83 defendants. A
15   list of these defendants is attached as Exhibit A. To date, 1293 personal injury cases and 143
16   government entity cases (including 104 school districts, 19 counties, 1 city, and 19 tribes) have
17   been filed in this MDL. 119 MDL plaintiffs have voluntarily dismissed their cases (114 personal
18   injury plaintiffs, 1 government entity, and 4 class plaintiffs); 105 cases have been dismissed
19   without prejudice pursuant to CMO No. 8; and 64 other cases are subject to pending motions to
20   dismiss that have not yet been ruled upon.
21          There are 279 complaints pending in JCCP 5052, which is assigned to Judge Ann I. Jones
22   of the Los Angeles Superior Court as the Coordination Trial Judge. There are 66 government
23   entity cases, including 64 school districts and 214 personal injury cases brought on behalf of over
24   2400 individual personal injury plaintiffs. There are 16 defendants named in those JCCP cases.
25          The Parties are also aware of 15 cases filed by State Attorneys General specifically:
26   California, Illinois, Hawaii, New York, North Carolina, Mississippi, Minnesota, Washington
27   D.C., Arizona, Pennsylvania, New Mexico, Massachusetts, Colorado, Alaska and Washington.
28

                                                                                 JOINT CASE MANAGEMENT
                                                     2                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 3 of 15



 1   Plaintiffs’ Liaison Counsel continue their outreach to various State Attorneys General to discuss
 2   cooperation with this MDL.
 3          An update on matters of significance in (including hearings, schedules, deadlines,
 4   depositions, substantive orders, and trial dates) in Related Actions as defined by the Joint
 5   Coordination Order (CMO 9, ECF No. 572 at 1, 3) is attached hereto as Exhibit B.
 6       IV. CASE MANAGEMENT MATTERS
 7           A.      Personal Injury Actions
 8                  1. Bellwether Discovery Pool
 9          On December 15, 2020, pursuant the Court’s (i) September 9, 2020 Order Regarding
10   Bellwether Selection and Case/Trial Schedule (ECF No. 938), (ii) November 9, 2020 Order
11   Regarding (1) Lexecon and Bellwether Selection for Personal Injury Cases and (2) Class
12   Representative Personal Injury Claims (ECF No. 1125); and (iii) November 20, 2020 Civil
13   Minutes (ECF No. 1156), the Parties filed a Joint Notice of the 12 cases that were selected
14   through a random-selection process and which will comprise the Court’s 12 bellwether discovery
15   pool selections. (ECF No. 1188). The Parties’ selections of 12 additional cases (6 each) will be
16   made on December 29, 2020. (ECF No. 1156).6 Plaintiffs have agreed with work with
17   Defendants to resolve any service issues among the eligible bellwether cases.
18          Defendants’ Position
19          In its November 9, 2020 Order, the Court, over Defendants’ objections, limited the
20   bellwether discovery pool to those cases that had designated the Northern District of California as
21   the trial forum, and gave Plaintiffs an opportunity to amend their complaints to change their
22   designated forum if they wished to do so. (ECF No. 1125.) Defendants’ concerns about the
23   impact of that Order on the representativeness of the resulting bellwether pool have come to pass.
24          First, the forum limitation shaved off over 85% of the cases (895 out of 1042) that
25   otherwise may have been eligible for the bellwether discovery pool because they were filed in or
26
     6
27     Defendants reserve all objections to the selection process for the pool, including the alteration of
     a selected forum through an amendment (rather than dismissal) process. Defendants also reserve
28   all rights as to cases selected for the bellwether discovery pool, including but not limited to
     personal jurisdiction, subject matter jurisdiction, venue, and Lexecon.
                                                                                  JOINT CASE MANAGEMENT
                                                      3                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 4 of 15



 1   transferred to the MDL by October 15, 2020 (ECF No. 938 at 2). Second, that only 147 cases in
 2   total selected this jurisdiction as the forum—even after the Court provided an opportunity to
 3   amend complaints to alter the designated forum (ECF No. 1125)—suggests that the
 4   overwhelming majority of plaintiffs may prefer having their cases tried before juries in their
 5   home jurisdiction.7 Third, the opportunity for a forum-selection redo has compromised the
 6   representativeness of the pool in other ways: (i) 36% of the overall pool alleges first JUUL use as
 7   adults, while only 23% of the abbreviated pool does; (ii) 27% of the larger pool alleges use of
 8   combustible cigarettes or other nicotine products before alleged first JUUL use, while only 16%
 9   of the truncated pool does; and (iii) 11% of the larger pool alleges addiction as the only claimed
10   injury, but that number decreases to 3% of cases in the smaller pool.8
11          Defendants believe the constraints on the bellwether selection process—coupled with the
12   nature of how these claims are pled—results in a bellwether pool that will not to provide reliable
13   information necessary to facilitate the successful resolution of this MDL
14          Plaintiffs’ Position
15          Plaintiffs do not join in Defendants’ grievances regarding the bellwether selection process.
16   Defendants’ complaints that the pool is too small ring hollow. Having chosen to wield Lexecon as
17   a sword to substantially limit the number of cases that could be tried in this forum to a mere 37,
18   Defendants now take the incredible position that this Court’s Order enlarging the pool by more
19   than 100 cases somehow made the bellwether pool less representative. Defendants could have
20   agreed to have the entire pool of cases that were filed be part of the potential bellwether pool if
21   they only agreed to waive Lexecon. But their desire to prevent a trial in the very MDL jurisdiction
22   they advocated for resulted in their counterproductive position. Plaintiffs disagree that the cited
23   7
       Indeed, the selective amendments go in both directions. At least one Plaintiff, Lauren Beauvais,
24   originally filed a short form complaint on October 14—one day before the Court’s original
     bellwether deadline, in which she selected the Northern District of California as the venue she
25   would have filed but for the absence of direct filing. See Case No. 3:20-cv-07148-WHO at ECF
     No. 1. After the Court’s Lexecon order, however, Ms. Beauvais filed an “amended” complaint
26   selecting the Northern District of Arizona as the district she would have filed absent direct filing
     and effectively opted out of the potential bellwether pool.
     8
27     The skewed sample applies in other areas as well. For example, the Beasley Allen law firm
     represents less than 10% of plaintiffs in the larger pool, but their representation in the smaller
28   pool is more than double that, at nearly 22% (and nearly 42% (5 out of 12) of the random
     selection picks are Beasley Allen cases.
                                                                                  JOINT CASE MANAGEMENT
                                                      4                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 5 of 15



 1   data points—if accurate, and Plaintiffs have not had the opportunity to assess them—are
 2   determinative in driving resolution (i.e., which cases belong to which law firm). In any event, the
 3   Court’s process already adjusts for these concerns in making the final bellwether trial selections.
 4   Defendants will have the opportunity to submit six potential bellwether cases on December 29
 5   and can later advocate to the Court why they believe their selections are more appropriate for
 6   early trials.
 7                   2. Motions To Dismiss With Prejudice
 8           On November 25, 2020, JLI moved to convert 95 dismissals without prejudice to
 9   dismissals with prejudice. (ECF No. 1167) The PSC filed a timely opposition,(ECF No. 1176),
10   and JLI filed a timely reply on December 16, 2020 (ECF No. 1189). The Motion is scheduled for
11   hearing on January 15, 2021.
12            B.     Government Entity Actions
13           The parties have previously reached agreement and the Court has ordered (ECF No.
14   1157) that the bellwether pool will consist of 12 government entities with a mix of counties and
15   school districts, that the discovery, trial preparation, and trial deadlines and dates for the cases in
16   the pool shall be sequenced in a manner agreed to by the Parties and approved by the Court, or as
17   ordered by the Court, with the pool divided into at least two subgroups for which the dates and
18   deadlines for discovery, trial preparation, and trial shall be separated by at least nine months, and
19   that deadline for government entity plaintiffs to submit their Plaintiff Fact Sheets (“PFS”) was
20   extended from November 16, 2020, to December 21, 2020. The defendants and plaintiffs shall
21   each select 6 of the 12 government entity cases to be included in the bellwether pool and to
22   submit their selections by January 20, 2021. (ECF No. 1157). The parties are continuing to meet
23   and confer regarding the selection of specific trial bellwethers and the grouping of these
24   bellwethers into two or more different waves. The parties are hopeful that they will either be able
25   to reach agreement on a comprehensive proposal to present to the Court, or at minimum narrow
26   the issues that the Court will need to resolve. The parties will either submit an agreed upon
27   bellwether proposal, or competing proposals, to the Court by January 20, 2021.
28

                                                                                    JOINT CASE MANAGEMENT
                                                       5                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 6 of 15



 1          COVID-19 continues to impose significant burdens on counties and school districts.
 2   Nevertheless, Plaintiffs wish to advise the Court that they are making best efforts to complete the
 3   plaintiff fact sheets and anticipate having a significant number of fact sheets submitted by
 4   December 21st. Defendants note that they, too, are having to work under the constraints resulting
 5   from the COVID-19 pandemic, including in responding to discovery and preparing witnesses for
 6   depositions and defending those depositions. More to the point, however, Defendants need the
 7   information required to be disclosed in the government entity PFSs in order to make informed
 8   choices of government entity cases for inclusion in the bellwether pool. Thus, Defendants request
 9   that the Court set a deadline of January 4, 2021, by which date all bellwether-eligible government
10   entity plaintiffs shall have submitted completed PFSs. Plaintiffs object to Defendants’ proposal
11   that government entities that do not have completed fact sheets on file by January 4, 20201 are
12   ineligible for consideration as a bellwether. This request is directly contrary to the stipulation that
13   Defendants agreed to just last month providing that: “While the government entity plaintiff in
14   each such bellwether case shall use its best efforts to have its PFS served and filed on or before
15   December 21, 2020, the absence of a completed fact sheet will not preclude an otherwise eligible
16   government entity plaintiff from being put forward by a party for inclusion in the bellwether
17   pool.” ECF No. 1157 at 3. All of the Government Entity plaintiffs are working hard to meet the
18   current December 21, 2020 deadline and anticipate that there will be a very substantial number
19   completed by that deadline. Plaintiffs do not anticipate any problems with a timely and orderly
20   bellwether selection process on the current timeline, but in the unlikely event that things were to
21   change, the issue could be revisited at next month’s Case Management Conference and any
22   scheduling issues addressed at that time, which is before the January 20 deadline for bellwether
23   selection. To be clear, Defendants do not seek to exclude any government entity cases from the
24   bellwether pool that otherwise are eligible for inclusion. To the contrary, Defendants request
25   only that the Court order government entity plaintiffs who do not meet the current deadline of
26   December 21, 2020 for the submission of their PFSs to do so by January 4, 2021. What
27   sanctions, if any, should be imposed for the failure of government entity plaintiffs to meet that
28   deadline may be addressed another day, but for now, Defendants ask only that the government

                                                                                   JOINT CASE MANAGEMENT
                                                      6                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 7 of 15



 1   entity plaintiffs be given a firm deadline that they must meet, particularly since they have
 2   previously been granted extensions of this deadline.
 3          The existing case schedule also contains a deadline of December 22, 2020 (60 days from
 4   the entry of the Court’s order on defendants’ initial motions to dismiss) for filing amended
 5   government entity complaints. On November 12, 2020, Plaintiffs amended the seven government
 6   entity “briefing bellwether” complaints to revise their RICO claims and add additional factual
 7   allegations. These complaints were filed under seal, and Defendants are still in the process of
 8   determining whether any of new the material contained in these complaints needs to remain under
 9   seal. The parties have agreed to extend Defendants’ deadline for doing so until January 11, 2020.
10   Because this determination may reduce, if not eliminate, the need to file additional government
11   entity amended complaints under seal, the Parties have agreed that the Plaintiffs do not need to
12   file any amended government entity complaints on the public docket and can instead just serve
13   them on the Defense counsel. The parties have also agreed to extend the deadline for serving
14   such complaints from December 22, 2020 to December 29, 2020.
15           C.      Scheduling Issues
16                  1. Extension of Alternative Service
17          On April 22, 2020, due to the challenges presented by the COVID-19 pandemic, Plaintiffs
18   filed a motion for alternative service, requesting an order from the Court deeming the personal
19   service requirements set forth in Rule 45 of the Federal Rules of Civil Procedure satisfied by
20   delivering subpoenas via certified mail until September 1, 2020. ECF No. 486. On May 1, 2020,
21   the Court granted the requested relief. ECF No. 518. On September 21, 2020, at Plaintiffs’
22   request and due to ongoing threat of COVID-19, the Court extended the effect of its Order to
23   January 1, 2021.
24          Due to the continuing threat of COVID-19, Plaintiffs respectfully request a further
25   extension of the Order temporarily suspending the Rule 45 requirements for service of process for
26   subpoenas. Defendants do not oppose this request. A proposed order is attached as Exhibit C.
27                  2. Scheduling And COVID-Issues
28          Plaintiffs’ Position

                                                                                 JOINT CASE MANAGEMENT
                                                     7                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 8 of 15



 1          Plaintiffs continue to strive to work collaboratively with Defendants to find ways to
 2   alleviate the burden on everyone during this difficult time—counsel, clients, the Court, and all
 3   those who support these efforts—while keeping this litigation moving with all due speed. To this
 4   end, we negotiated the Remote Deposition Protocol, reached agreements regarding alternative
 5   service, and whenever appropriate, have agreed to extend deadlines. Most recently, to
 6   accommodate JLI’s concerns about needing additional time to prepare its witness remotely,
 7   Plaintiffs agreed to postpone the deposition scheduled for December 17 until January. At the
 8   December 11 Discovery Conference, JLI indicated that certain witnesses scheduled for deposition
 9   in January may require accommodations (in part because they have to sit for depositions in other
10   cases) and asked that Plaintiffs agree to push those dates out two to three weeks. At the
11   Conference, Plaintiffs agreed to work with Defendants on the specifics of those accommodations
12   and to work through a mutually agreeable schedule. Plaintiffs have asked Defendants to provide
13   a list of the witnesses they would like to reschedule and alternative dates. Defendants have not
14   responded to these requests, instead choosing to push for a wholesale delay in the entire case
15   schedule, which Plaintiffs do not agree is warranted at this time.
16          Plaintiffs remain open to accommodating Defendants, but only if adjusting the schedule
17   will be fair to both sides and will get depositions moving in this MDL (just as they are proceeding
18   in many other coordinated proceedings, including in California). For example, Plaintiffs ask that
19   custodial files be produced 30 days before the originally scheduled dates, so our review and
20   preparation can proceed apace. Mindful of the discovery cut-off, Plaintiffs have been attempting
21   to set deposition dates since the end of August. JLI had resisted for months and did not set any
22   dates until after Judge Corley ordered them to do so. Postponing nearly all the depositions—and
23   all the custodial file productions—into the late winter, early spring will jam and unfairly prejudice
24   Plaintiffs. Further, leaving open the question of whether scheduled depositions will move forward
25   in the next eight weeks would require Plaintiffs to continuously prepare for deposing witnesses
26   over the holidays, only to have Defendants reschedule in piecemeal fashion. Plaintiffs ask the
27   Court to facilitate any changes to the deposition schedule in a way that reasonably accommodates
28

                                                                                 JOINT CASE MANAGEMENT
                                                     8                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 9 of 15



 1   both sides and provides certainty in the near term, while maintaining the current case schedule
 2   that is in place absent an agreement of the parties or showing of good cause.
 3          Defendants’ Position
 4          The COVID pandemic unfortunately continues to rage. The first distributions of the
 5   vaccine are promising, but the effects of this national health emergency on all parties to this
 6   litigation (as well as the numerous non-parties who have been or will be subpoenaed for
 7   document production and deposition) show no sign of abating within the next several
 8   months. Circumstances have deteriorated since the Court entered its September 9, 2020
 9   Scheduling Order, and they seem likely to get worse in the near term before they get better. As
10   Judge Corley observed, “these are tough times;” “the schedule is important, but it’s not the most
11   important.” “Everything just takes longer and just seems so much harder right
12   now.” (12/11/2020 Hr’g Tr. at 17-18.) These challenges have had particularly significant
13   impacts on the parties here. Most of JLI’s witnesses are again subject to lockdown conditions in
14   San Francisco, and many of the plaintiffs are school districts and governmental entities who are
15   facing a host of challenges of their own.
16          For example, in the last 48 hours alone, plaintiffs have requested significant extensions for
17   submitting government entity fact sheets in light of the COVID emergency. In one case,
18   plaintiffs requested an extension because the school superintendent contracted COVID-19 and
19   could not complete the fact sheet on time. Plaintiffs have also asked for extensions of their
20   deadline to file amended complaints, complete personal injury fact sheets, among
21   others. Defendants have not hesitated to agree to those requested extensions, but the June 18,
22   2021 fact discovery cutoff is a looming issue given that fact discovery has not yet even begun
23   from the government entity plaintiffs (or any of the plaintiffs for that matter).
24             In the meantime, Plaintiffs have identified about 40 current or former employees of JLI
25   or Altria and certain third parties who they intend to depose, and Plaintiffs have not yet provided
26   a number of how many additional fact depositions they will pursue. While coordinating and
27   completing that many depositions amidst the challenges of COVID would be difficult before even
28   the June 18, 2021 fact discovery cutoff, Plaintiffs have demanded that JLI produce witnesses on

                                                                                   JOINT CASE MANAGEMENT
                                                      9                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 10 of 15



 1   five separate 30(b)6) notices and many other individual witnesses before Plaintiffs’ class
 2   certification motion is due on March 17, 2021. As a result, despite the challenges of COVID,
 3   Plaintiffs have in effect asked to shorten an already aggressive schedule by three months while
 4   pursuing discovery well beyond the standard limits of the Federal Rules.
 5             To address Plaintiffs’ request for depositions before their class motion is due, JLI
 6   proposed that the parties agree (and submit to the Court for consideration) to extend current
 7   deadlines by 120 days or some other reasonable period of time (e.g., 90 days). This would allow
 8   additional time to complete the extensive discovery Plaintiffs seek before filing their class
 9   motion, which would be due this summer instead of March. It would also allow additional time
10   to schedule depositions of witnesses who will or may be deposed in one or more of the other
11   cases pending against JLI and Altria outside this MDL. Plaintiffs declined to discuss changes to
12   the schedule and offered only to adjust certain proposed deposition dates by a week or two.
13          Contrary to Plaintiffs’ assertion, Defendants have not ignored Plaintiffs’ offer, which was
14   made only yesterday. Defendants have been conferring with clients and witnesses regarding
15   which depositions may need to be rescheduled and will notify Plaintiffs as soon as practicable.
16   More broadly, however, Defendants respectfully submit that Plaintiffs’ offer to reschedule a few
17   depositions by a week or two is not adequate given the circumstances of this case and COVID-19.
18   Defendants look forward to continuing dialogues with Plaintiffs on these issues. If the parties
19   cannot resolve their concerns, Defendants may need to seek relief from the Court and Judge
20   Corley, as appropriate.
21           D.      Amendment to CMO-5
22          To facilitate the efficient management of reviewing compensable time spent by Plaintiffs’
23   counsel working on this litigation, Plaintiffs’ request that the Court adopt an amended monthly
24   time report form. The proposed amendment adds a column to track leadership authorization of
25   tasks and expenses. Plaintiffs will submit a proposed order with the amendment on or before
26   December 18, 2020.
27

28

                                                                                 JOINT CASE MANAGEMENT
                                                     10                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 11 of 15



 1           E.      Amended Protective Order
 2          The parties are working to finalize an amended protective order governing the production

 3   of confidential information in these proceedings. The parties will submit a stipulation by

 4   December 18 or raise any disputes with the Court at the Conference.

 5   V.     26(F) REPORT

 6          Plaintiffs and Defendants continue Rule 26 discussions. The parties had several meet-

 7   and-confer sessions and offer the following report:

 8           A.      Initial Disclosures

 9          Plaintiffs and Defendants are continuing to meet and confer regarding supplementing

10   certain Defendants’ Initial Disclosures with the production of insurance policy documents, to the

11   extent applicable, and the Parties continue to discuss the timing and Plaintiffs’ Initial Disclosure

12   Requirements.

13           B.      Changes to Default Discovery Limits
14          The Parties continue to confer regarding changing the default discovery limits to

15   accommodate the scale and complexity of the litigation.

16   VI.    DISCOVERY STATUS

17           A.      MDL Discovery

18          On December 11, 2020, the Parties participated in a discovery conference with Judge

19   Corley. A copy of the December 9, 2020 Joint Discovery Status Report provided in advance of

20   that conference is attached as Exhibit D. In addition, on December 9, Plaintiffs notified JLI that

21   they intend to depose 15 additional fact witnesses. And today, JLI filed a letter regarding the

22   withdrawal of certain public records requests addressed at the December 11th conference. (ECF

23   No. 1190).

24           B.      Coordination with JCCP on Discovery
25          The MDL Plaintiffs are holding weekly calls with JCCP counsel regarding discovery

26   coordination. Defendants appreciate and encourage coordination between the MDL and the JCCP,

27   as detailed by the Joint Coordination Order (CMO No. 9, ECF No. 572) and the Deposition

28   Protocol (CMO No. 10, ECF No. 573).

                                                                                  JOINT CASE MANAGEMENT
                                                     11                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 12 of 15



 1   VII.   ADR STATUS
 2          Pursuant to Civil Local Rule 16-10(d), the Parties report that they continue to confer with
 3   Settlement Master Thomas J. Perrelli and cooperate with his recommendations.
 4
     Dated: December 16, 2020                            Respectfully submitted,
 5

 6
     By: /s/ Renee D. Smith___________                   By: /s/ Sarah R. London
 7
     Renee D. Smith (pro hac vice)                       Sarah R. London
 8
     James F. Hurst (pro hac vice)                       LIEFF CABRASER HEIMANN &
 9   KIRKLAND & ELLIS LLP                                BERNSTEIN
     300 N. LaSalle                                      275 Battery Street, Fl. 29
10   Chicago, IL 60654                                   San Francisco, CA 94111
     Telephone: (312) 862-2310                           Telephone: (415) 956-1000
11

12   By: /s/ Peter A. Farrell                            By: /s/ Dena C. Sharp
13   Peter A. Farrell (pro hac vice)                     Dena C. Sharp
14   KIRKLAND & ELLIS LLP                                GIRARD SHARP LLP
     1301 Pennsylvania Ave, N.W.                         601 California St., Suite 1400
15   Washington, D.C. 20004                              San Francisco, CA 94108
     Telephone: (202) 389-5959                           Telephone: (415) 981-4800
16

17   By: /s/ Gregory P. Stone                            By: /s/ Dean Kawamoto
18   Gregory P Stone, SBN 78329                          Dean Kawamoto
     Bethany W. Kristovich, SBN 241891                   KELLER ROHRBACK L.L.P.
19   MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue                              1201 Third Ave., Ste. 3200
20   Fiftieth Floor                                      Seattle, WA 98101
     Los Angeles, California 90071-3426                  Telephone: (206) 623-1900
21   Telephone:     (213) 683-9100
22                                                       By: /s/ Ellen Relkin
     Attorneys for Defendant Juul Labs, Inc.
23                                                       Ellen Relkin
                                                         WEITZ & LUXENBERG
24                                                       700 Broadway
                                                         New York, NY 10003
25
                                                         Telephone: (212) 558-5500
26
                                                         Co-Lead Counsel for Plaintiffs
27

28

                                                                                   JOINT CASE MANAGEMENT
                                                    12                              CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 13 of 15



 1

 2   By: /s/ John C. Massaro                            By: /s/ James Kramer
 3   ARNOLD & PORTER KAYE SCHOLER                       ORRICK HERRINGTON &
     LLP                                                SUTCLIFFE LLP
 4
     John C. Massaro (admitted pro hac vice)            James Kramer
 5   Jason A. Ross (admitted pro hac vice)              James Thompson
     601 Massachusetts Ave., N.W.                       Walt Brown
 6   Washington D.C. 20001                              The Orrick Building
     Telephone: (202) 942-5000                          405 Howard Street
 7   Facsimile: (202) 942-5999                          San Francisco, CA 94105-2669
     john.massaro@arnoldporter.com                      Telephone: (415) 773-5700
 8   Jason.ross@arnoldporter.com                        jthompson@orrick.com
                                                        jkramer@orrick.com
 9   Attorneys for Defendants Altria Group, Inc.        wbrown@orrick.com
     and Philip Morris USA Inc.
10                                                      Attorneys for Defendant James Monsees

11
     By: /s/ Eugene Illovsky                            By: /s/ Michael J. Guzman
12
     BOERSCH & ILLOVSKY LLP                             KELLOGG, HANSEN, TODD, FIGEL &
13                                                      FREDERICK, P.L.L.C.
     Eugene Illovsky
14   Martha Boersch                                     Mark C. Hansen
     Matthew Dirkes                                     Michael J. Guzman
15   1611 Telegraph Ave., Suite 806                     David L. Schwartz
     Oakland, CA 94612                                  Sumner Square, 1615 M St., N.W., Suite 400
16   Telephone: (415) 500-6643                          Washington, DC 20036
     eugene@boersch-illovsky.com                        Telephone: (202) 326-7910
17   martha@boersch-illovsky.com                        mguzman@kellogghansen.com
     matt@boersch-illovsky.com
18
                                                        Attorneys for Defendants Nicholas Pritzker,
     Attorneys for Defendant Adam Bowen                 Riaz Valani, and Hoyoung Huh
19

20

21

22

23

24

25

26

27

28

                                                                                JOINT CASE MANAGEMENT
                                                   13                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 14 of 15



 1   By: /s/ Mitchell B. Malachowski                   By: /s/ Robert Scher
 2   TYSON & MENDES, LLP                               FOLEY & LARDNER LLP
 3   James E. Sell                                     Robert Scher
     Mitchell B. Malachowski                           Peter N. Wang
 4   Stephen Budica                                    Graham D. Welch
     April M. Cristal                                  Dyana K. Mardon
 5   523 4th Street, Suite 100                         90 Park Avenue
     San Rafael, CA 94901                              New York, NY 10016-1314
 6   Telephone: (628) 253-5070                         Telephone: (212) 682-7474
     jsell@tysonmendes.com                             Facsimile: (212) 687-2329
 7   mmalachowski@tysonmendes.com                      rscher@foley.com
     sbudica@tysonmendes.com                           pwang@foley.com
 8   acristal@tysonmendes.com                          gwelch@foley.com
                                                       dmardon@foley.com
 9   Attorneys for Defendants Mother Murphy’s
     Labs, Inc., and Alternative Ingredients, I        Attorney for Defendants Tobacco
10                                                     Technology, Inc., and Eliquitech, Inc.
11   By: /s/ Michael L. O'Donnell
                                                       By: /s/ Christopher J. Esbrook
12   WHEELER TRIGG O'DONNELL LLP
                                                       ESBROOK LAW LLC
13   Michael L. O'Donnell
     James E. Hooper                                   Christopher J. Esbrook
14   Marissa Ronk                                      David F. Pustilnik
     370 17th Street, Ste. 4500                        Michael S. Kozlowski
15   Denver, CO 80202                                  77 W. Wacker, Suite 4500
     Telephone: (303) 244-1850                         Chicago, IL 60601
16   Odonnell@wtotrial.com                             Telephone: (312) 319-7681
     hooper@wtotrial.com                               christopher.esbrook@esbrooklaw.com
17   Ronk@wtotrial.com                                 david.pustilnik@esbrooklaw.com
                                                       michael.kozlowski@esbrooklaw.com
18   Attorneys for Defendant McLane Company,
     Inc.                                              Attorneys for Defendants Eby-Brown
19                                                     Company, LLC, Circle K Stores, and 7-
20                                                     Eleven, Inc., Speedway, and Walgreen Co.
     By: /s/ David R. Singh
21
     WEIL, GOTSHAL & MANGES LLP
22
     David R. Singh
23   Bambo Obaro
     201 Redwood Shores Parkway, 6th Floor
24   Redwood Shores, CA 94065
     Telephone: (650) 802-3083
25   david.singh@weil.com
     bambo.obaro@weil.com
26
     Attorneys for Defendant Core-Mark Holding
27   Company, Inc.

28

                                                                               JOINT CASE MANAGEMENT
                                                  14                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1191 Filed 12/16/20 Page 15 of 15



 1   By: /s/ Donald F. Zimmer, Jr.
 2   KING & SPALDING LLP
 3   Donald F. Zimmer, Jr.
     Quyen L. Ta
 4   Jennifer T. Stewart
     101 Second Street, Suite 1000
 5   San Francisco, CA 94105
     Telephone: (415) 318-1200
 6   fzimmer@kslaw.com
     qta@kslaw.com
 7   jstewart@kslaw.com
 8   Attorneys for Defendant Walmart Inc.
 9   By: /s/ Charles C. Correll Jr.______

10   KING & SPALDING LLP
     Andrew T. Bayman (Admitted pro hac vice)
11   1180 Peachtree Street, Suite 1600
     Atlanta, GA 30309
12   Telephone: (404) 572-4600
     abayman@kslaw.com
13
     and
14
     Charles C. Correll, Jr.
15   Matthew J. Blaschke
     Alessandra M. Givens
16   101 Second Street, Suite 2300
     San Francisco, CA 94105
17   Telephone: (415) 318-1200
     ccorrell@kslaw.com
18   mblaschke@kslaw.com
     agivens@kslaw.com
19
     Attorneys for Defendant Chevron Corporation
20

21

22

23

24

25

26

27

28

                                                              JOINT CASE MANAGEMENT
                                                   15          CONFERENCE STATEMENT
